United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTIONAL INSTITUTION,
Greenville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1121
Issued: January 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 14, 2018 appellant, through counsel, filed a timely appeal from a February 23,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the February 23, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective February 23, 2018.
FACTUAL HISTORY
On December 18, 2008 appellant, then a 43-year-old sports specialist, filed a traumatic
injury claim (Form CA-1) alleging that, on November 28, 2008, a soccer ball struck her on the left
side of her face while she was supervising a soccer tournament while in the performance of duty.
She experienced headaches and ear and neck pain. Appellant stopped work and returned to lightduty work on January 12, 2009. On May 11, 2009 OWCP accepted appellant’s claim for
aggravation of cervical disc disease at C4-5, headache, and unspecified head injury. It paid
appellant wage-loss compensation on the periodic rolls commencing February 16, 2010.4
OWCP proposed to terminate appellant’s wage-loss compensation and medical benefits on
September 25, 2012. It afforded appellant 30 days to respond.
On November 12, 2012 appellant provided additional medical evidence. In a report dated
February 8, 2011, Dr. Naseer diagnosed C4-5 disc protrusion and radiculopathy, hearing loss, and
postconcussive syndrome as causally related to the November 28, 2008 employment injury. He
also indicated that the November 28, 2008 employment injury had aggravated appellant’s
underlying depression. Dr. Naseer found that appellant was totally disabled due to her workrelated injuries.
By decision dated November 14, 2012, OWCP terminated appellant’s wage-loss
compensation and medical benefits as she no longer had residuals from her November 28, 2008
employment injury.
On December 11, 2012 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. In a letter dated March 11, 2012, she asked that the
request for an oral hearing be amended to a review of the written record. By decision dated
May 30, 2013, OWCP’s hearing representative found that OWCP had not met its burden of proof
to terminate appellant’s wage-loss compensation and medical benefits.

4

In a report dated November 25, 2009, appellant’s physician, Dr. Riaz A. Naseer, a Board-certified neurologist,
opined that appellant had developed a new bulging disc in her neck at C4-5 based on a cervical spine magnetic
resonance imaging (MRI) scan, and diagnosed cervical radiculopathy and subjective tinnitus. He recommended
permanent light-duty restrictions.
On May 18, 2012 OWCP referred appellant for a second opinion evaluation with Dr. Patrick A. Hogan, neurologist.
In his June 12, 2012 report, Dr. Hogan concluded that appellant could return to her date-of-injury position without
restrictions. In a letter dated August 9, 2012, OWCP informed appellant that there was a conflict of medical opinion
evidence between Drs. Naseer and Hogan. It referred her for an impartial medical examination with Dr. Panduranga
Kini, a Board-certified neurologist. In his September 14, 2012 report, Dr. Kini diagnosed degenerative disc disease
and found that this was not related to her November 28, 2008 employment injury. He opined that appellant could
return to her date-of-injury position without restrictions.

2

On August 15, 2013 OWCP reentered appellant on the periodic rolls for wage-loss
compensation, effective June 30, 2013.5
In reports dated January 23 and February 19, 2014, Dr. Naseer opined that appellant’s
diagnosed conditions of cervical radiculopathy, headache, tinnitus, hearing loss in the left ear, left
ear pain, and postconcussion syndrome were medically connected to the employment injury on
November 28, 2008. He also found that the work injury aggravated her preexisting injuries which
involved the back, neck, and head. Dr. Naseer opined that appellant was totally disabled due to
the November 28, 2008 employment injury.
In notes dated May 12 and December 2, 2015 as well as October 24, 2016, Dr. Naseer,
reviewed electrodiagnostic testing and found that disc protrusion was attributed to head jerk when
she sustained trauma to her head with the soccer ball on November 28, 2008. He again opined that
appellant was totally disabled. Dr. Naseer completed a report on March 1, 2017 and diagnosed
cervical radiculopathy, headache, tinnitus, hearing loss in the left ear, left ear pain, and
postconcussion syndrome. He opined that these conditions were all medically connected to the
November 28, 2008 employment injury by direct cause. Dr. Naseer also found that the
employment injury aggravated her concentration issues, memory problems, and cognitive abilities.
He found that appellant was totally disabled due to her November 28, 2008 employment injury.
On June 8, 2017 OWCP referred appellant for a second opinion evaluation with
Dr. Charles Mannis, a Board-certified orthopedic surgeon. In his July 3, 2017 report, Dr. Mannis
reviewed appellant’s 2008 and 2012 MRI scans. He noted appellant’s history of injury on
November 28, 2008 and reported that, during his physical evaluation, appellant would not perform
range-of-motion exercises as she was afraid of resulting pain. Dr. Mannis found sensory
examination of the left hand was diffusely diminished to pinprick in all dermatomal spheres. He
diagnosed chronic cervical syndrome with degenerative arthritis. Dr. Mannis noted that appellant
had no objective findings and that symptoms were markedly disproportionate to the objective
complaints. He concluded that being struck by the soccer ball on November 28, 2008 may have
caused some cervical myositis, but was not responsible for any of the radiographic findings.
Dr. Mannis determined that appellant had recovered from the injury with no work restrictions.
OWCP found a conflict of medical opinion evidence between Drs. Naseer and Mannis
regarding appellant’s ongoing work-related disability and residuals. In a letter dated October 2,
2017, it referred appellant, a SOAF, and a list of questions for an impartial medical examination
with Dr. R. Peter Mirkin, a Board-certified orthopedic surgeon.
In a report dated October 23, 2017, Dr. Mirkin described appellant’s November 28, 2008
employment injury of being struck in the face with a soccer ball. He reviewed appellant’s
diagnostic studies and medical treatment. Dr. Mirkin reported that on physical examination
5
Following the hearing representative’s directives, OWCP referred appellant to Dr. Hogan on August 9, 2013.
Dr. Hogan completed a supplemental report dated August 26, 2013. He opined that appellant had no evidence of a
neurological disorder, that she might have sustained a mild facial contusion on November 28, 2008, and that no
permanent conditions were involved. On November 13, 2013 OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits based on Dr. Hogan’s report. On March 11, 2015 it referred appellant, a statement
of accepted facts (SOAF), and list of questions to Dr. Anthony Collins, a Board-certified neurologist, for an impartial
medical examination. Dr. Collins completed a report on April 17, 2015 and found that appellant’s current symptoms
were not related to her November 28, 2008 employment injury and that she had no residuals of her accepted
employment injury and required no treatment for any of the accepted conditions.

3

appellant walked with an exaggerated antalgic gait and complained of pain when he lightly touched
her head or neck, both of which are Waddell signs. He also found that she exhibited only five
percent of normal cervical range of motion, that deep tendon reflexes were intact, and that motor
and sensory examinations revealed no deficits. Dr. Mirkin diagnosed multilevel spondylitic
disease based on x-rays. He opined that appellant’s November 28, 2008 employment injury
resulted in a strain injury to her cervical spine. Dr. Mirkin further noted that she developed
degenerative disease “over the years” which was not related to her employment injury. He found
no indication that appellant had disability as a result of her accepted employment injury and
determined that she could return to work in her date-of-injury position without restrictions.
On December 21, 2017 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits based on Dr. Mirkin’s report. It afforded her 30 days to submit additional
evidence or argument if she disagreed with the proposed termination.
Counsel responded on January 2, 2018 and contended that Dr. Mirkin’s report was not
based on an accurate factual history as he did not rely on OWCP’s acceptance of aggravation of
cervical disc disease at C4-5, headache, and unspecified head injury, instead finding that she
sustained a cervical strain. He further contended that Dr. Mirkin did not provide medical rationale
in support of his opinion that appellant had no continuing disability or medical residuals as a result
of her accepted November 28, 2008 employment injury.
By decision dated February 23, 2018, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective February 23, 2018. It found that Dr. Mirkin’s report
was entitled to the special weight of the medical evidence and established that appellant had no
medical residuals or disability for work causally related to her November 28, 2008 employment
injury.
LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the burden
of proof to justify termination or modification of an employee’s benefits.6 OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.7 Its burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.8 The right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability
compensation.9 To terminate authorization for medical treatment, OWCP must establish that

6

See R.P., Docket No. 17-1133 (issued January 18, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
7
See R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L.
Minor, 37 ECAB 541 (1986).
8

See R.P., id.; Del K. Rykert, 40 ECAB 284, 295-96 (1988).

9

See R.P., id.; T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822
(issued August 5, 2009). Furman G. Peake, 41 ECAB 361, 364 (1990).

4

appellant no longer has residuals of an employment-related condition which require further
medical treatment.10
Section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician (known as a referee physician or impartial medical
specialist) who shall make an examination.11 This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.12 When there exists opposing reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.13
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective February 23, 2018.
Appellant’s attending physician, Dr. Naseer, continued to support her disability for work
and ongoing medical treatment due to her accepted employment injuries and additional conditions.
OWCP referred appellant for a second opinion evaluation with Dr. Mannis. In his July 3, 2017
report, Dr. Mannis found that appellant had no ongoing medical residuals or disability due to her
November 28, 2008 employment injury. The Board finds that, due to the disagreement between
Drs. Naseer and Mannis, OWCP properly referred appellant for an impartial medical examination
with Dr. Mirkin to resolve the conflict of medical opinion evidence.
On October 23, 2017 Dr. Mirkin described appellant’s November 28, 2008 employment
injury and reviewed her medical history. He provided findings on physical examination and
diagnosed multilevel spondylitic disease based on x-rays. Dr. Mirkin concluded that appellant’s
November 28, 2008 employment injury resulted only in a strain injury to her cervical spine. He
further noted that she developed degenerative disease “over the years” which was not related to
her employment injury. Dr. Mirkin found that appellant had no disability as a result of her
accepted employment injury and that she could return to work in her date-of-injury position
without restrictions.
The Board finds, however, that Dr. Mirkin’s report is not entitled to the special weight of
the medical evidence as it is not based on an accurate factual background and does not contain
medical reasoning supporting the conclusions made in the report. He noted a diagnosis of cervical
strain as a result of the accepted November 28, 2008 employment injury. However, as noted
above, OWCP accepted appellant’s claim for aggravation of cervical disc disease at C4-5,
10

See R.P., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); Furman G.
Peake, id.
11
5 U.S.C. § 8123(a); see R.P., id.; R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675
(issued May 4, 2009); M.S., 58 ECAB 328 (2007).
12

20 C.F.R. § 10.321; R.C., 58 ECAB 238 (2006).

13

See R.P., supra note 6; Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

headache, and unspecified head injury. Dr. Mirkin did not explain why or how he believed that
appellant’s accepted conditions had resolved or were no longer related to the accepted employment
injury. He did not accept the facts as presented in the SOAF in rendering his medical opinion.
OWCP’s procedures and Board precedent dictate that when an OWCP medical adviser, second
opinion specialist, or referee physician renders a medical opinion based on a SOAF which is
incomplete or inaccurate or does not use the SOAF as the framework in forming his or her opinion,
the probative value of the opinion is seriously diminished or negated altogether.14 As such,
Dr. Mirkin’s opinion is of insufficient probative value to carry the special weight of the medical
evidence as an impartial medical examiner.15
The Board thus finds that OWCP erred in relying on his opinion as the basis to terminate
wage-loss compensation and medical benefits for the accepted employment conditions.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective February 23, 2018.
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

See M.D., Docket No. 18-0468 (issued September 4, 2018).

15

R.D., Docket No. 17-0415 (issued April 13, 2018).

6

